IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1813
                             Filed February 25, 2015


IN THE INTEREST OF M.S.,
Minor Child,

E.S., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Union County, Monty Franklin,

District Associate Judge.



       A mother challenges the juvenile court’s termination of her parental rights

to her child. AFFIRMED.



       Karen K. Emerson Peters, Atlantic, for appellant mother.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, and Timothy R. Kenyon, County Attorney, for appellee State.

       Tamara Knight, West Des Moines, attorney and guardian ad litem for

minor child.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                            2


POTTERFIELD, J.

       A mother challenges the juvenile court’s termination of her parental rights

to her child.1

       I. Background

       The child was removed from the mother’s custody in January 2013 due to

the mother’s substance abuse and mental health issues. The mother also had

taken in a paramour who had a history of criminal activity, substance abuse, and

violence.   Even after the child was removed from the mother’s custody, she

allowed the paramour to continue to reside with her. She failed to complete

treatment services offered to her. The last time she visited her child in person

was in July 2013.

       The mother was arrested on drug charges in August 2013 and

incarcerated until December 2013. In January 2014, she completed a substance

abuse program but continued to use drugs. She was arrested again in February

and entered a residential treatment program in May.

       The State petitioned to terminate the mother’s rights in the child on June

10, 2014. The juvenile court terminated her rights on October 23, 2014, citing

four different statutory bases supporting its ruling.2 The mother now appeals,

challenging each of the four bases. We may affirm the termination order if we

find any one of the four grounds relied upon is supported by clear and convincing

evidence. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

1
  The State did not petition to terminate the parental rights of the father, who did not
participate in the termination proceedings. The court found the father’s health conditions
prevented him from being considered a placement option.
2
  The juvenile court relied on Iowa Code sections 232.116(1)(b), (e), (f), and (l) (2013).
                                                3


          II. Standard of Review

          We review the juvenile court’s termination order de novo. In re A.M., 843
N.W.2d 100, 110 (Iowa 2014).

          III. Discussion

          The mother challenges the juvenile court’s statutory grounds for

terminating her rights. “We will uphold an order terminating parental rights if

there is clear and convincing evidence of grounds for termination.” D.W., 791
N.W.2d at 706. “Evidence is ‘clear and convincing’ when there are no serious or

substantial doubts as to the correctness [of] conclusions of law drawn from the

evidence.” Id.

          One of the statutory grounds relied upon by the juvenile court was Iowa

Code section 232.116(1)(e).3 The mother claims the juvenile court cannot rely

on this provision to support termination of her parental rights because she “made

reasonable efforts to resume care of the child by participating in services when

she was available to do so.” The record belies this claim.

          When she first began utilizing services in 2013, the mother failed to

complete her substance abuse program due to constant absences.                             She


3
    Iowa Code section 232.116(1)(e) provides:
                 . . . [T]he court may order the termination of both the parental
         rights with respect to a child and the relationship between the parents and
         the child [if] . . . [t]he court finds that all of the following have occurred:
                 (1) The child has been adjudicated a child in need of assistance
         pursuant to section 232.96.
                 (2) The child has been removed from the physical custody of the
         child’s parents for a period of at least six consecutive months.
                 (3) There is clear and convincing evidence that the parents have
         not maintained significant and meaningful contact with the child during the
         previous six consecutive months and have made no reasonable efforts to
         resume care of the child despite being given the opportunity to do so.
                                         4


restarted the program but failed to complete it again because she was arrested

on felony drug charges. Though she completed an inpatient treatment program

in January 2014, it later came to light that she had continued to use marijuana

while in the program. On May 16, 2014, she entered a residential treatment

program at House of Mercy. As the juvenile court specially noted, the mother

indicated she only entered the program because she was required to do so as a

condition of her probation—not because she desired to work toward resuming

care of her child.

       The mother’s participation in services has been inconsistent, begrudging,

and not motivated by her relationship with her child. The juvenile court rightly

found there is clear and convincing evidence the mother has made no

reasonable efforts to resume care of the child despite being given the opportunity

to do so.      It is uncontested that the remaining requirements of section

232.116(1)(e) are satisfied. We therefore affirm the juvenile court’s reliance on

section 232.116(1)(e) in its termination order.

       In addition to our review of the statutory grounds for termination, on our de

novo review, we must next consider whether termination was in the best interests

of the child as defined in Iowa Code section 232.116(2). See In re P.L., 778
N.W.2d 33, 40 (Iowa 2010). We then determine whether the factors in section

232.116(3) mitigate the need to terminate. Id.

       We affirm the juvenile court’s findings that termination is in the best

interest of the child. In making that determination, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing
                                          5


and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2).

       The record shows the child, who is twelve years old, is doing well in his

current placement. It would be against his long-term growth and benefit to have

him uprooted from that placement and join his mother in a residential treatment

program. As the juvenile court noted, the child “has lost all trust in [the mother]

as a mother and as an adult that can appropriately provide for his safety and

welfare. He states that he doesn’t want to live with [the mother] and, in fact,

wants no contact with her at all.” The mental and emotional condition and needs

of the child will be best served by terminating the mother’s parental rights and

allowing the child to move forward in his current placement.

       Lastly, we affirm the district court’s finding that none of factors weighing

against termination found in Iowa Code section 232.116(3) are controlling on the

facts of this case. Though it is true the child is currently in the care of a relative,

the child’s expressed desire to be separated from his mother demonstrates there

is no closeness in the parent-child relationship that would be harmed by

termination. See id. § 232.116(3)(a), (3)(c). Because the requirements of Iowa

Code section 232.116(1)(e) are satisfied, termination is in the best interests of

the child, and none of the mitigating factors overcome our best-interests

determination, we affirm.

       AFFIRMED.